DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	A Preliminary Amendment was filed on 12/11/2018.  Accordingly, an office action on the merits of claims 1-2 is as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Applicant has only described the use of a “displacement difference” with respect to the determination of an axial strain value, and the generic determination of an axial strain from any difference of the upper and lower displacement slides has not been shown.  For example, a temperature difference or impedance difference has not been shown as having any correlation to axial strain, and therefore, Applicant has not shown possession of the entire genus of acquiring any difference between the upper and lower displacement slides to determine axial strain.  
Additionally, in accordance with MPEP 2161.01, Applicant has failed to disclose an algorithm by which the collected data is transformed, through the use of the processing unit, to provide mechanical properties of the rock.  The plan language of the act, provided in the specification, is not sufficient written description for providing support for the computer-implemented function.  No computer or processing function is disclosed at all for converting the received/stored data into any mechanical property.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "the mechanical parameters of rock” in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant is intending to determine the mechanical parameters of the sample rock or of ALL rock.  
Regarding claim 2, the phrase "such as" in the second to last line of the claim renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a strain and acoustic wave testing device for high-temperature rock samples having an upper and lower displacement slide fixed to respective upper and lower fixed foot blocks which fix a carbon fiber sleeve wrapped about the rock sample to the inside of a heat insulation shield through the use of corundum ejector pins, wherein an upper and lower copper electrode are mounted on respective upper and lower pressure-bearing shafts and connected to a transformer, wherein an upper acoustic wave transmitter is mounted on an upper pressure-bearing head and a lower acoustic 
Prior art contained in the IDS submitted on 12/11/2018 discloses the use of upper and lower pressure-bearing plates and pressure application and high-temperature application through coils or heaters, but fails to explicitly disclose using all of high-temperature application, axial pressure application, acoustic wave application and receiving and axial strain displacement indicators.  CN103901107 discloses the use of ultrasonic waves velocity determination under axial pressure of frozen samples, and thus fails to disclose a high-temperature application with copper electrodes connected to a transformer.  CN203785967 discloses a high-temperature, axial strain loading and acoustic emission sensor for detecting cracks of a material, but does not feature an acoustic wave transmitting terminal for wave propagation measurements.  The acoustic sensing is only used for crack determination.
Jin et al. (PG-PUB 2016/0109603) discloses axial acoustic wave propogation during axial loading for determining elastic properties of a material.  Jin fails to disclose the configuration of an upper and lower copper electrode fitted to respective upper and lower pressure-bearing shafts and connected with a transformer.  Jin additionally fails to disclose an upper and lower displacement slide fixed to respective upper and lower fixed foot blocks which fix a carbon fiber sleeve wrapped about the rock sample to the inside of a heat insulation shield through the use of corundum ejector pins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 19, 2021